Citation Nr: 0834965	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-31 354	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE


Entitlement to an increased evaluation for a disassociative 
reaction, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the veteran's disability to 50 percent 
for disassociative reaction.

The veteran has raised a claim of entitlement to an increased 
rating for residuals of a gunshot wound, with retained 
foreign body, Muscle Group III; and a claim that the November 
1950 rating decision was clearly and unmistakably erroneous 
in failing to assign separate evaluations for residuals of a 
gunshot wound, with retained foreign body, Muscle Group III, 
and a right axillary scar.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  
 

FINDING OF FACT

On July 16, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


